Name: Commission Implementing Regulation (EU) 2015/2246 of 3 December 2015 on detailed provisions for the registration number system applicable to the register of European political parties and European political foundations and information provided by standard extracts from the register
 Type: Implementing Regulation
 Subject Matter: documentation;  information and information processing;  legal form of organisations;  political party
 Date Published: nan

 4.12.2015 EN Official Journal of the European Union L 318/28 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2246 of 3 December 2015 on detailed provisions for the registration number system applicable to the register of European political parties and European political foundations and information provided by standard extracts from the register THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty establishing to European Atomic Energy Community, Having regard to Regulation (EU, Euratom) No 1141/2014 of the European Parliament and of the Council of 22 October 2014 on the statute and funding of European political parties and European political foundations (1), and in particular Article 7(3) thereof, Whereas: (1) It is necessary to specify the details of the registration number system for European political parties and European political foundations. (2) It is necessary to specify the content and format of the standard extract from the register to be made available on request to third parties. That standard extract should contain the key information related to the concerned European political party or European political foundation. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 37 of Regulation (EU, Euratom) No 1141/2014, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation establishes the registration number system to be applied to the Register of European political parties and European political foundations (the Register) and the content and format of standard extracts made available to third parties upon request from that Register. Article 2 Registration number system 1. Each European political party and European political foundation shall be given a dedicated registration number in accordance with the chronological order of arrivals of applications. 2. The registration number shall consist of two components: (a) a European identifier; (b) a national identifier, following the European identifier, if the Member State of the seat of the European political party or European political foundation applies its own parallel registration numbering system. 3. The format of the number is set out in Annex I. Article 3 Standard extracts 1. Standard extracts from the Register shall provide the following information regarding the concerned European political party or European political foundation: (a) the type of entity: European political party or European political foundation; (b) the registration number allocated by the Authority in accordance with Article 2; (c) the full name, acronym and logo; (d) the Member State where the European political party or European political foundation has its seat; (e) in cases where the Member State of the seat provides for parallel registration, the name, address and website, if any, of the relevant registration authority; (f) the address of the seat, its correspondence address if different, e-mail address and the website, if any (g) the date of registration as a European political party or European political foundation and, if applicable, the date of de-registration; (h) where the European political party or European political foundation was created as the result of conversion from an entity registered in a Member State, the full name and legal status of that entity, including any national registration number; (i) the date of adoption of statutes and of any amendments to the statutes; (j) for European political parties only:  the list of member parties;  the number of members of the European political party or of its member parties, where relevant, that are Members of the European Parliament;  the name and registration number of the affiliated European political foundation, if relevant; (k) for European political foundations only:  the list of member organisations;  the name and registration number of the affiliated European political party; (l) the name of the President/Chair and of those persons vested with administrative, financial and legal representation powers, with a clear indication of their capacity and powers, individually or collectively, to commit the entity vis-Ã -vis third parties and to represent the entity in legal proceedings. 2. The format of the standard extract is set out in Annex 2. Article 4 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 317, 4.11.2014, p. 1. ANNEX I The format of the registration number For European political parties: EUPP x MS or EUPP x MS y For European political foundations: EUPF x MS or EUPF x MS y where x is a number allocated by the Authority in chronological order of the arrival of applications, MS is the two-letter code for the Member State of the seat (1) and y is the national registration code, where applicable. (1) International Organization for Standardization (ISO) code (ISO 3166 alpha-2), except for Greece and the United Kingdom, for which the abbreviations EL and UK should be used ANNEX II Format of the Standard Extracts For European Political Parties Standard Extract from the Register of European political parties and European political foundations Issued by the Authority on European political parties and European political foundations established by Article 6 of Regulation (EU, Euratom) No 1141/2014 (postal address of the Authority) Information extracted from the Register on (date) No Description Information from the Register (or indication not applicable) 1 Type of entity European political party 2 Registration number (1) 3 (a) Date of registration (b) Date of de-registration (2) 4 Full name 5 Acronym 6 Logo 7 Member State of the Seat 8 Address of the Seat 9 Correspondence address if different 10 Website 11 E-mail address 12 Date of adoption of the statutes 13 Dates of any amendments to the statutes 14 List of member parties (full name and type of membership) 15 Number of members of the European political party or of its member parties, where relevant, that are Members of the European Parliament 16 Name of the President/Chair 17 Names of the persons vested with administrative, financial and legal representation powers, with indication of their capacity and powers, individually or collectively, to commit the entity vis-Ã -vis third parties and to represent the entity in legal proceedings (3) 18 Full name and registration number of any affiliated European political foundation 19 Where the Member State of the seat provides for parallel registration, name, address and website of the relevant registration authority (3) 20 Where the European political party was created by conversion from a national entity:  Full name (3)  Legal status (3)  National registration number (3) of the former entity For European Political Foundations Standard Extract from the Register of European political parties and European political foundations Issued by the Authority on European political parties and European political foundations established by Article 6 of Regulation (EU, Euratom) No 1141/2014 (postal address of the Authority) Information extracted from the Register on (date) No Description Information from the Register (or indication not applicable) 1 Type of entity European political foundation 2 Registration number (4) 3 (a) Date of registration (b) Date of de-registration (5) 4 Full name 5 Acronym 6 Logo 7 Member State of the Seat 8 Address of the Seat 9 Correspondence address if different 10 Website 11 E-mail address 12 Date of adoption of the statutes 13 Dates of any amendments to the statutes 14 List of member organisations (full name and type of membership) 15 Name of the President/Chair 16 Names of the persons vested with administrative, financial and legal representation powers, with indication of their capacity and powers, individually or collectively, to commit the entity vis-Ã -vis third parties and to represent it in legal proceedings (6) 17 Full name and registration number of the affiliated European political party 18 Where the Member State of the seat provides for parallel registration, name, address and website of the relevant registration authority (6) 19 Where the European political foundation was created by conversion from a national entity:  Full name (6)  Legal status (6)  National registration number (6) of the former entity (1) The registration number is allocated by the Authority in accordance with Commission Implementing Regulation (EU) 2015/2246; where a parallel national registration numbering system applies, the national registration number forms the final element of this registration number (everything following the two-letter country code) and the relevant competent authority is indicated under item 19. (2) If, at the time of establishing the present extract, the entity no longer has the status of a European political party in accordance with Regulation (EU, Euratom) No 1141/2014, the extract provides the information held by the Register on the date of de-registration. (3) The Authority is not the competent body to confirm legality or completeness of this element; the information provided is that currently held in the Register. (4) The registration number is allocated by the Authority in accordance with Commission Implementing Regulation (EU) 2015/2246; where a parallel national registration numbering system applies, the national registration number forms the final element of this registration number (everything following the two-letter country code) and the relevant competent authority is indicated under item 18. (5) If, at the time of establishing the present extract, the entity no longer has the status of a European political foundation in accordance with Regulation (EU, Euratom) No 1141/2014, the extract provides the information held by the Register on the date of de-registration. (6) The Authority is not the competent body to confirm legality or completeness of this element; the information provided is that currently held in the Register.